Exhibit 10.01

 

AMENDMENT ONE

TO THE

ON ASSIGNMENT, INC.

AMENDED AND RESTATED DEFERRED COMPENSATION PLAN

 

The On Assignment, Inc. Amended and Restated Deferred Compensation Plan
Effective February 1, 1999 (the “Plan”) is hereby amended in the following
manner, in accordance with Section 11.2 of the Plan, and effective as of
January 1, 2008, except where another date is provided herein.

 

1.             The “Purpose” section of the Plan is hereby amended by adding the
following new sentence after the first sentence thereof:

 

This Plan shall apply only with respect to amounts deferred prior to January 1,
2005.

 

2.             Section 1.29 of the Plan is hereby amended in its entirety as
follows:

 

“Plan” shall mean the On Assignment, Inc. Amended and Restated Deferred
Compensation Plan Effective February 1, 1999, which applies with respect to
deferrals of compensation prior to January 1, 2005, and which shall be evidenced
by this instrument, as it may be amended from time to time,

 

3.                                       Section 3.9(a) of the Plan is hereby
amended in its entirety as follows:

 

Election of Measurement Funds.  Except as otherwise provided in
Section 3.9(f) below, a Participant, in connection with his or her initial
deferral election in accordance with Section 3.3(a) above, shall elect, on the
Election Form, one or more Measurement Funds(s) (as described in
Section 3.9(c) below) to be used to determine the additional amounts to be
credited to his or her Account Balance.  Except as otherwise provided in
Section 3.9(f) below, the Participant may (but is not required to) elect, by
submitting an Election Form to the Committee that is accepted by the Committee,
to add or delete one or more Measurement Fund(s) to be used to determine the
additional amounts to be credited to his or her Account Balance, or to change
the portion of his or her Account Balance allocated to each previously or newly
elected Measurement Fund.  If an election is made in accordance with the
previous sentence, it shall apply as of the first business day deemed reasonably
practicable by the Committee in its sole discretion and shall continue
thereafter for each subsequent day in which the Participant participates in the
Plan, unless changed in accordance with the previous sentence.

 

--------------------------------------------------------------------------------


 

4.                                       Section 3.9(d) of the Plan is hereby
amended in its entirety as follows:

 

Crediting or Debiting Method. The performance of each elected Measurement Fund
(either positive or negative) will be determined on a daily basis based on the
manner in which such Participant’s Account Balance has been hypothetically
allocated among the Measurement Funds by the Participant.

 

 


IN WITNESS WHEREOF, ON ASSIGNMENT, INC., BY ITS DULY AUTHORIZED REPRESENTATIVE,
HAS CAUSED THIS AMENDMENT TO BE EXECUTED IN ITS NAME AND ON ITS BEHALF ON THIS
4TH DAY OF SEPTEMBER, 2008.

 

 

 

On Assignment, Inc.

 

 

 

 

 

By:

/s/Peter T. Dameris

 

Name:

Peter T. Dameris

 

Title:

Chief Executive Officer and President

 

--------------------------------------------------------------------------------